 1   Anthony M. Keats (SBN 123672)     ROD S. BERMAN (SBN 105444)
     tony@keatsgatien.com              rberman@jmbm.com
 2   Konrad K. Gatien (SBN 221770)     JEFFREY D. GOLDMAN (SBN 155589)
     kg@keatsgatien.com                jgoldman@jmbm.com
 3   Matthew E. Graham (SBN 308115)    REMI T. SALTER (SBN 316327)
 4   matt@keatsgatien.com              rsalter@jmbm.com
     KEATS GATIEN, LLP                 JEFFER MANGELS BUTLER &
 5   120 S. El Camino Dr., Suite 207   MITCHELL LLP
     Beverly Hills, California 90212   1900 Avenue of the Stars, Seventh Floor
 6   Telephone: (424) 302-0692         Los Angeles, California 90067-4308
                                       Telephone: (310) 203-8080
 7   Attorneys for Defendants          Facsimile: (310) 203-0567
     AMBERBOA, INC.
 8   and CHAS GROUP, INC.              Attorneys for Plaintiff
                                       PAIGE, LLC
 9
10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
   PAIGE, LLC, a California limited       Case No.: 2:19-cv-05582 MWF (MRWx)
13 liability company,
14                      Plaintiff,        DISCOVERY MATTER
15              v.                        Referred to Magistrate Judge
                                          Michael R. Wilner
16
   AMBERBOA, INC. d/b/a WISHLIST, a
                                          STIPULATED PROTECTIVE ORDER
17 California corporation; CHAS GROUP,
   INC. d/b/a WISHLIST, a California
18 corporation; BRIAN PARK, an            [Notice of Lodging filed concurrently
   individual; and DOES 1 through 10,     herewith]
19 inclusive,
20                      Defendants.
21
22
23
24
25
26
27
28
                                                            Case No.: 2:19-cv-05582 MWF (MRWx)
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         1. A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles.
11         B.GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, customer and pricing lists and
13   other valuable research, development, commercial, financial, technical and/or
14   proprietary information for which special protection from public disclosure and from
15   use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other things,
17   confidential business or financial information, information regarding confidential
18   business practices, or other confidential research, development, or commercial
19   information (including information implicating privacy rights of third parties),
20   information otherwise generally unavailable to the public, or which may be privileged
21   or otherwise protected from disclosure under state or federal statutes, court rules, case
22   decisions, or common law. Accordingly, to expedite the flow of information, to
23   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
24   to adequately protect information the parties are entitled to keep confidential, to
25   ensure that the parties are permitted reasonable necessary uses of such material in
26   preparation for and in the conduct of trial, to address their handling at the end of the
27   litigation, and serve the ends of justice, a protective order for such information is
28
                                               -1-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   justified in this matter. It is the intent of the parties that information will not be
 2   designated as confidential for tactical reasons and that nothing be so designated
 3   without a good faith belief that it has been maintained in a confidential, non-public
 4   manner, and there is good cause why it should not be part of the public record of this
 5   case.
 6           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 7           The parties further acknowledge, as set forth in Section 12.3, below, that this
 8   Stipulated Protective Order does not entitle them to file confidential information under
 9   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
10   standards that will be applied when a party seeks permission from the court to file
11   material under seal.
12           There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive motions,
14   good cause must be shown to support a filing under seal. See Kamakana v. City and
15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
17   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
18   cause showing), and a specific showing of good cause or compelling reasons with
19   proper evidentiary support and legal justification, must be made with respect to
20   Protected Material that a party seeks to file under seal. The parties’ mere designation
21   of Disclosure or Discovery Material as HIGHLY CONFIDENTIAL does not—
22   without the submission of competent evidence by declaration, establishing that the
23   material sought to be filed under seal qualifies as confidential, privileged, or otherwise
24   protectable—constitute good cause.
25           Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the relief
27   sought shall be narrowly tailored to serve the specific interest to be protected. See
28
                                                 -2-
                                                                     Case No.: 2:19-cv-05582 MWF (MRWx)
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
 2   item or type of information, document, or thing sought to be filed or introduced under
 3   seal in connection with a dispositive motion or trial, the party seeking protection must
 4   articulate compelling reasons, supported by specific facts and legal justification, for
 5   the requested sealing order. Again, competent evidence supporting the application to
 6   file documents under seal must be provided by declaration.
 7         Any document that is not confidential, privileged, or otherwise protectable in its
 8   entirety will not be filed under seal if the confidential portions can be redacted. If
 9   documents can be redacted, then a redacted version for public viewing, omitting only
10   the confidential, privileged, or otherwise protectable portions of the document, shall
11   be filed. Any application that seeks to file documents under seal in their entirety
12   should include an explanation of why redaction is not feasible.
13   2. DEFINITIONS
14         2.1 Action: This Action, entitled PAIGE, LLC, a California Limited Liability
15   Company. v. AMERBOA, INC., a California corporation; et al., Case No. 2:19-cv-
16   05582 MWF (MRWx).
17         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
18   information or items under this Order.
19         2.3 “HIGHLY CONFIDENTIAL” Information or Items: information
20   (regardless of how it is generated, stored or maintained) or tangible things that qualify
21   for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23         2.4 “ATTORNEYS’ EYES ONLY” Information or Items: extremely sensitive
24   “HIGHLY CONFIDENTIAL” Information or Items, the disclosure of which to
25   another Party or Non-Party would create a substantial risk of serious harm that could
26   not be avoided by less restrictive means.
27   ///
28
                                               -3-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         2.5 Counsel: Outside Counsel of Record and House Counsel (as well as their
 2   support staff).
 3         2.6 Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as “HIGHLY
 5   CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
 6         2.7 Disclosure or Discovery Material: all items or information, regardless of
 7   the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced or
 9   generated in disclosures or responses to discovery in this matter.
10         2.8 Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
12   expert witness or as a consultant in this Action.
13         2.9 House Counsel: attorneys who are employees of a party to this
14   Action. House Counsel does not include Outside Counsel of Record or any other
15   outside counsel.
16         2.10 Non-Party: any natural person, partnership, corporation, association or
17   other legal entity not named as a Party to this action.
18         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
19   this Action but are retained to represent or advise a party to this Action and have
20   appeared in this Action on behalf of that party or are affiliated with a law firm that has
21   appeared on behalf of that party, and includes support staff.
22         2.12 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27
28
                                               -4-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         2.14 Professional Vendors: persons or entities that provide litigation support
 2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5         2.15 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
 7         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 8   from a Producing Party.
 9   3. SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or extracted
12   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
13   Protected Material; and (3) any testimony, conversations, or presentations by Parties
14   or their Counsel that might reveal Protected Material.
15         Any use of Protected Material at trial shall be governed by the orders of the trial
16   judge. This Order does not govern the use of Protected Material at trial.
17   4. DURATION
18         Once a case proceeds to trial, information that was designated as HIGHLY
19   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
20   as an exhibit at trial becomes public and will be presumptively available to all
21   members of the public, including the press, unless compelling reasons supported by
22   specific factual findings to proceed otherwise are made to the trial judge in advance of
23   the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
24   for sealing documents produced in discovery from “compelling reasons” standard
25   when merits-related documents are part of court record). Accordingly, the terms of
26   this protective order do not extend beyond the commencement of the trial, but nothing
27
28
                                               -5-
                                                                  Case No.: 2:19-cv-05582 MWF (MRWx)
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   herein shall prevent any party from moving for appropriate protections from public
 2   disclosure of particular documents or information at or after trial.
 3   5. DESIGNATING PROTECTED MATERIAL
 4         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 5   Party or Non-Party that designates information or items for protection under this
 6   Order must take care to limit any such designation to specific material that qualifies
 7   under the appropriate standards. The Designating Party must designate for protection
 8   only those parts of material, documents, items or oral or written communications that
 9   qualify so that other portions of the material, documents, items or communications for
10   which protection is not warranted are not swept unjustifiably within the ambit of this
11   Order.
12         Mass, indiscriminate or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber the case development process or to impose
15   unnecessary expenses and burdens on other parties) may expose the Designating Party
16   to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2 Manner and Timing of Designations. Except as otherwise provided in this
21   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
22   or ordered, Disclosure or Discovery Material that qualifies for protection under this
23   Order must be clearly so designated before the material is disclosed or produced.
24         Designation in conformity with this Order requires:
25         (a)       for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend “HIGHLY
28
                                                -6-
                                                                    Case No.: 2:19-cv-05582 MWF (MRWx)
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to each page that contains
 2   protected material. If only a portion of the material on a page qualifies for protection,
 3   the Producing Party also must clearly identify the protected portion(s) (e.g., by
 4   making appropriate markings in the margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6   need not designate them for protection until after the inspecting Party has indicated
 7   which documents it would like copied and produced. During the inspection and
 8   before the designation, all of the material made available for inspection shall be
 9   deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the
10   documents it wants copied and produced, the Producing Party must determine which
11   documents, or portions thereof, qualify for protection under this Order. Then, before
12   producing the specified documents, the Producing Party must affix the “HIGHLY
13   CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” legend to each page that
14   contains Protected Material. If only a portion of the material on a page qualifies for
15   protection, the Producing Party also must clearly identify the protected portion(s)
16   (e.g., by making appropriate markings in the margins).
17         (b)    for testimony given in depositions that the Designating Party identifies
18   the Disclosure or Discovery Material on the record, before the close of the deposition
19   all protected testimony.
20         (c)    for information produced in some form other than documentary and for
21   any other tangible items, that the Producing Party affix in a prominent place on the
22   exterior of the container or containers in which the information is stored the legend
23   “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion
24   or portions of the information warrants protection, the Producing Party, to the extent
25   practicable, shall identify the protected portion(s).
26         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
27   to designate qualified information or items does not, standing alone, waive the
28
                                               -7-
                                                                      Case No.: 2:19-cv-05582 MWF (MRWx)
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Designating Party’s right to secure protection under this Order for such
 2   material. Upon timely correction of a designation, the Receiving Party must make
 3   reasonable efforts to assure that the material is treated in accordance with the
 4   provisions of this Order.
 5   6. CHALLENGING HIGHLY CONFIDENTIAL OR ATTORNEYS' EYES ONLY
 6   DESIGNATIONS
 7         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
11   process under Local Rule 37.1 et seq.
12         6.3 The burden of persuasion in any such challenge proceeding shall be on the
13   Designating Party. Unless the Designating Party has waived or withdrawn the
14   confidentiality designation, all parties shall continue to afford the material in question
15   the level of protection to which it is entitled under the Producing Party’s designation
16   until the Court rules on the challenge.
17   7. ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1 Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this
20   Action only for prosecuting, defending or attempting to settle this Action. Such
21   Protected Material may be disclosed only to the categories of persons and under the
22   conditions described in this Order. When the Action has been terminated, a Receiving
23   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that reasonably ensures that access is limited to the
26   persons authorized under this Order.
27
28
                                               -8-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         7.2 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving Party may disclose any information or item designated “HIGHLY
 4   CONFIDENTIAL” only to:
 5         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 6   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 7   disclose the information for this Action;
 8         (b)    the officers, directors, and employees (including House Counsel) of the
 9   Receiving Party to whom disclosure is reasonably necessary for this Action;
10         (c)    Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed
12   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13         (d)    the court and its personnel;
14         (e)    court reporters and their staff;
15         (f)    professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (g)    the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information;
20         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
21   Action to whom disclosure is reasonably necessary, except that any party may adjourn
22   a deposition to seek reasonable protection from disclosure to a deponent where the
23   party reasonably believes that such disclosure is likely to result in the disclosure of
24   trade secrets or other confidential information to a competitor, subject to possible
25   payment of fees and costs to the other side (in the Court's discretion) if the request for
26   protection is unsuccessful in whole or in part and results in delay, disruption, or
27   additional expense. Pages of transcribed deposition testimony or exhibits to
28
                                                 -9-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   depositions that reveal Protected Material may be separately bound by the court
 2   reporter and may not be disclosed to anyone except as permitted under this Stipulated
 3   Protective Order; and
 4         (i)      any mediator or settlement officer, and their supporting
 5   personnel, mutually agreed upon by any of the parties engaged in settlement
 6   discussions.
 7         7.3 Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated “HIGHLY
10   CONFIDENTIAL” only to:
11         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
12   employees of said Outside Counsel of Record to whom it is reasonably necessary to
13   disclose the information for this Action;
14         (b) Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17         (c) the court and its personnel;
18         (d) private court reporters and their staff to whom disclosure is reasonably
19   necessary for this Action and who have signed the “Acknowledgment and Agreement
20   to Be Bound” (Exhibit A);
21         (e) professional jury or trial consultants, mock jurors, and Professional Vendors
22   to whom disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24         (f) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26         (g) during their depositions, witnesses, and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary, except that any party may adjourn
28
                                               -10-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   a deposition to seek reasonable protection from disclosure to a deponent where the
 2   party reasonably believes that such disclosure is likely to result in the disclosure of
 3   trade secrets or other confidential information to a competitor, subject to possible
 4   payment of fees and costs to the other side (in the Court's discretion) if the request for
 5   protection is unsuccessful in whole or in part and results in delay, disruption, or
 6   additional expense. and
 7         (h) any mediator or settlement officer, and their supporting personnel, mutually
 8   agreed upon by any of the parties engaged in settlement discussions.
 9   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10   OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
14         (a)    promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16         (b)    promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena or
18   order is subject to this Protective Order. Such notification shall include a copy of this
19   Stipulated Protective Order; and
20         (c)    cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this
24   action as “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
25   determination by the court from which the subpoena or order issued, unless the Party
26   has obtained the Designating Party’s permission. The Designating Party shall bear the
27   burden and expense of seeking protection in that court of its confidential material and
28
                                              -11-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   nothing in these provisions should be construed as authorizing or encouraging a
 2   Receiving Party in this Action to disobey a lawful directive from another court.
 3   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 4   THIS LITIGATION
 5         (a)    The terms of this Order are applicable to information produced by a Non-
 6   Party in this Action and designated as “HIGHLY CONFIDENTIAL” or
 7   “ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
 8   connection with this litigation is protected by the remedies and relief provided by this
 9   Order. Nothing in these provisions should be construed as prohibiting a Non-Party
10   from seeking additional protections.
11         (b)    In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                (1)   promptly notify in writing the Requesting Party and the Non-Party
16         that some or all of the information requested is subject to a confidentiality
17         agreement with a Non-Party;
18                (2)   promptly provide the Non-Party with a copy of the Stipulated
19         Protective Order in this Action, the relevant discovery request(s), and a
20         reasonably specific description of the information requested; and
21                (3)   make the information requested available for inspection by the
22         Non-Party, if requested.
23         (c)    If the Non-Party fails to seek a protective order from this court within 14
24   days of receiving the notice and accompanying information, the Receiving Party may
25   produce the Non-Party’s confidential information responsive to the discovery
26   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27   not produce any information in its possession or control that is subject to the
28
                                              -12-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   confidentiality agreement with the Non-Party before a determination by the
 2   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 3   expense of seeking protection in this court of its Protected Material.
 4   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6   Protected Material to any person or in any circumstance not authorized under this
 7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
10   persons to whom unauthorized disclosures were made of all the terms of this Order,
11   and (d) request such person or persons to execute the “Acknowledgment and
12   Agreement to Be Bound” that is attached hereto as Exhibit A.
13   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14   PROTECTED MATERIAL
15         When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other protection,
17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
19   may be established in an e-discovery order that provides for production without prior
20   privilege review.
21   12. MISCELLANEOUS
22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23   person to seek its modification by the Court in the future.
24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
25   Protective Order, no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in this
27
28
                                              -13-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party’s request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information in
 8   the public record unless otherwise instructed by the court.
 9   13. FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in this
13   subdivision, “all Protected Material” includes all copies, specimens, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if not
17   the same person or entity, to the Designating Party) by the 60 day deadline that (1)
18   identifies (by category, where appropriate) all the Protected Material that was returned
19   or destroyed and (2) affirms that the Receiving Party has not retained any copies,
20   reproductions, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
22   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
23   and hearing transcripts, legal memoranda, correspondence, deposition and trial
24   exhibits, expert reports, attorney work product, and consultant and expert work
25   product, even if such materials contain Protected Material. Any such archival copies
26   that contain or constitute Protected Material remain subject to this Protective Order as
27   set forth in Section 4 (DURATION).
28
                                              -14-
                                                                    Case No.: 2:19-cv-05582 MWF (MRWx)
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   14. VIOLATION
 2         Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7   Dated: July 10, 2019                    By:     /s/Anthony M. Keats
                                                   Anthony M. Keats, Esq.
 8                                                 KEATS GATIEN, LLP
 9                                                 Attorneys for Defendants
                                                   AMBERBOA, INC. and
10                                                 CHAS GROUP, INC.
11
12   Dated: July 10, 2019                    By:     /s/Rod S. Berman
13                                                 Rod S. Berman, Esq.
                                                   JEFFER MANGELS BUTLER & MITCHELL LLP
14                                                 Attorneys for Plaintiff
15                                                 PAIGE, LLC

16         SIGNATURE ATTESTATION: I hereby attest that I have authorization for
17   any signatures indicated by a conformed signature within this e-filed document, and
18   that all other signatories herein listed, and on whose behalf this filing is submitted,
19   concur in its content and have authorized the filing of same.
20                                           /s/Anthony M. Keats
                                             Anthony M. Keats
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24          July 11, 2019
     Dated:__________________                 ____________________________
25                                            HON. MICHAEL R. WILNER
                                              UNITED STATES MAGISTRATE JUDGE
26
27
28
                                              -15-
                                                                    Case No.: 2:19-cv-05582 MWF (MRWx)
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   ________________ [date] in the case of PAIGE, LLC, a California Limited Liability
 8   Company. v. AMERBOA, INC., a California corporation; et al., Case No. 2:19-cv-
 9   05582 MWF (MRWx). I agree to comply with and to be bound by all the terms of
10   this Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: ____________________________________
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                              -16-
                                                                   Case No.: 2:19-cv-05582 MWF (MRWx)
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
